     Case 2:18-ap-01249-WB           Doc 23 Filed 04/01/19 Entered 04/01/19 07:54:14                    Desc
                                      Main Document Page 1 of 6


1
2
                                                                              FILED & ENTERED
3
4                                                                                   APR 01 2019
5
                                                                               CLERK U.S. BANKRUPTCY COURT
                                                                               Central District of California
6                                                                              BY kaaumoanDEPUTY CLERK


7
8
                                UNITED STATES BANKRUPTCY COURT
9
                 CENTRAL DISTRICT OF CALIFORNIA—LOS ANGELES DIVISION
10
11   In re:                                                 CHAPTER 7

12   STEVEN MASSEI and                                      Case No.: 2:17-bk-18996-WB
                                                            Adv No: 2:18-ap-01249-WB
13   MARTHA MASSEI,
                                                            ORDER GRANTING MOTION TO VACATE
14                                                          DISMISSAL UNDER RULE 60(b)
                                            Debtor(s).
15
                                                            Date:      February 26, 2019
16   LIANA HARMANDJIAN,                                     Time:      2:00 PM
                                                            Courtroom: 1375
17                                         Plaintiff(s),
18        v.

19
     STEVEN MASSEI,
20
21
                                        Defendant(s).
22
               At the above-captioned date and time, the Court held a hearing on the plaintiff Liana
23
     Harmandjian’s (“Plaintiff”) Motion to Set Aside Order of Dismissal (the “Motion”) (Docket No.
24
     14). Appearances were made as reflected on the record. The Court heard oral argument and
25
     took the matter under advisement. Based on the pleadings, evidentiary record, and oral argument
26
     of counsel, and for the reasons that follow, the Court now issues this order granting the Motion.
27
28




                                                           -1-
     Case 2:18-ap-01249-WB          Doc 23 Filed 04/01/19 Entered 04/01/19 07:54:14                  Desc
                                     Main Document Page 2 of 6


1                                            BACKGROUND
2           On August 3, 2018, Plaintiff, pro se, filed a document entitled “#62 Object to discharge
3    Debts of Steve and Martha Massei” against debtors Steven Massei and Martha Massei (“Mrs.
4    Massei”) (collectively, the “Debtors”). The Court docketed this matter as an adversary
5    proceeding and assigned it case number 2:18-ap-1249 (the “Complaint”). The Complaint asserts
6    that no discharge should be allowed under §§ 727(a)(8) or (9). The Complaint has no allegations
7    against Mrs. Massei. On the Adversary Proceeding Cover Sheet, Plaintiff checked the box for a
8    dischargeability action under § 523(a)(2). Debtors, pro se, filed an answer on September 5,
9    2018. On October 8, 2018, attorney Andrew Smyth (“Mr. Smyth”) substituted in as counsel for
10   Debtors and filed a Joint Status Report. The Court held the initial status conference in this
11   adversary proceeding on October 9, 2018. Mr. Smyth represented Debtors and Plaintiff appeared
12   at the status conference on her own behalf.
13          At the status conference, the Court, counsel and Plaintiff addressed the allegations of the
14   complaint, whether deadlines for completing discovery should be set, and whether Plaintiff
15   intended to proceed with a § 523 action in addition to her request that Debtors be denied a
16   discharge under § 727. Plaintiff stated that she wanted to pursue a § 523 action as well and that
17   she wanted to retain counsel to assist her. Debtors stipulated on the record to allow Plaintiff
18   leave to file an amended complaint. At the hearing, the Court ordered Plaintiff to file an
19   amended complaint by November 9, 2018 and set a continued status conference for November
20   13, 2018. On October 10, 2018, the Court entered an order directing Plaintiff to amend the
21   complaint by November 9, 2018 and continuing the status conference. This order was served on
22   Plaintiff at her address of record, the address she listed on her Complaint.
23          Plaintiff did not file an amended complaint by November 9, 2018 or at any time
24   thereafter. The Court held a continued status conference on November 13, 2018. Neither
25   Plaintiff nor Debtors appeared for the status conference. Following the hearing, the Court issued
26   an order directing Plaintiff to show cause why the Complaint should not be dismissed due to: (1)
27   Plaintiff’s unexcused absence at the November 13 hearing; and (2) Plaintiff’s failure to amend
28   the Complaint pursuant to the October 10, 2018 order (the “OSC”) and setting the matter for




                                                     -2-
     Case 2:18-ap-01249-WB          Doc 23 Filed 04/01/19 Entered 04/01/19 07:54:14                   Desc
                                     Main Document Page 3 of 6


1    hearing on December 4, 2018. Plaintiff failed to file a response to the OSC and failed to appear
2    at the hearing on the OSC. The Court also continued the status conference to December 4, 2018.
3    This order was served on Plaintiff at her address of record in this case. Mr. Smyth appeared at
4    the OSC hearing and continued status conference on December 4, 2018. Plaintiff did not
5    respond to the OSC in any way or appear at the hearing. On December 14, 2018, the Court
6    entered the order dismissing the Complaint (“Dismissal Order”) due to Plaintiff’s lack of
7    prosecution of the adversary proceeding.
8           On January 24, 2019, Plaintiff filed the Motion for relief from judgment, stating
9    alternatively that she neglected to appear at the OSC and that she did not have notice of the OSC.
10   In any event, she claims that her failure was not intentional. She stated that she is a single
11   mother with most of her time and budget dedicated towards her disabled child’s needs. Plaintiff
12   further stated that she has now since retained counsel to handle the matter. Plaintiff further
13   asserts that she will be prejudiced if she cannot proceed with the adversary proceeding and that
14   Debtors will not be prejudiced if she is allowed to proceed because only a short time has elapsed
15   since dismissal.
16                                              DISCUSSION
17          A motion for relief from an order is made pursuant to Federal Rule of Civil Procedure 60,
18   as incorporated by Federal Rule of Bankruptcy Procedure 9024. Federal Rule of Civil Procedure
19   60(b) provides for relief based on, among other things, mistake, inadvertence, surprise, or
20   excusable neglect or any other reason that justifies relief. Fed. R. Civ. P. 60(b)(1).
21          The Supreme Court in Pioneer Investment Services Co. v. Brunswick Associates Ltd., 507
22   U.S. 380, 387–397 (1993) articulated the following four factors to assist in the determination of
23   whether or not neglect is excusable: the danger of prejudice to the opposing party, the length of
24   the delay and its potential impact on judicial proceedings, the reason for the delay, including
25   whether it was within the reasonable control of the movant, and whether the movant acted in
26   good faith. Pioneer requires that the issue of excusable neglect be determined in the context of
27   the particular case. Pincay v. Andrews, 389 F.3d 853, 859 (9th Cir. 2004) (stating that the
28   “question is whether there [is] enough in the context of [the] case to bring a determination of




                                                      -3-
     Case 2:18-ap-01249-WB          Doc 23 Filed 04/01/19 Entered 04/01/19 07:54:14                  Desc
                                     Main Document Page 4 of 6


1    excusable neglect within the ... court's discretion”). The burden of presenting facts demonstrating
2    excusable neglect is on the movant. In re Cahn, 188 B.R. 627, 631 (9th Cir. BAP 1995).
3    Because Pioneer’s four factors are non-exclusive, the court is permitted to take “account of all
4    relevant circumstances surrounding the party’s omission” in making an equitable determination.
5    Pioneer, 507 U.S. at 395; see Briones v. Riviera Hotel & Casino, 116 F.3d 379, 382 n. 2 (9th Cir.
6    1997) (noting that “we will ordinarily examine all of the circumstances involved rather than
7    holding that any single circumstance in isolation compels a particular result regardless of other
8    factors”). Pioneer mandated a balancing test for divining excusable neglect, but Pioneer did not
9    assign the weight to be accorded by the court to each of its non-exclusive factors in making an
10   equitable determination. See Pincay, 389 F.3d at 860 (stating that “we leave the weighing of
11   Pioneer's equitable factors to the discretion of the ... court in every case”); Lowry v. McDonnell
12   Douglas Corp., 211 F.3d 457, 463 (8th Cir. 2000) (stating that “[t]he four Pioneer factors do not
13   carry equal weight”), cert. denied, 531 U.S. 929 (2000).
14          Plaintiff asserts that her failure to appear at the December 4, 2018 hearing on the OSC
15   was due to excusable neglect. Plaintiff contends that the dismissal “was excused” because
16   Plaintiff neglected to appear at the OSC.
17          The Court turns its examination to the Pioneer factors as they apply here. The first
18   factor—danger of prejudice to the opposing party—weighs in favor of Plaintiff. The deadline to
19   object to discharge and/or dischargeability expired on August 3, 2018. Aside from Plaintiff’s
20   complaint, no other party commenced an adversary proceeding objecting to Debtors’ discharge
21   or the dischargeability of a particular debt. The chapter 7 trustee filed his report of no
22   distribution on August 6, 2018. In the present case Debtors allege no prejudice except that which
23   may result from further delay in obtaining their discharge. However, the possibility of prejudice
24   from delay, which is inherent in every case, is not sufficient in itself to require denial of Rule
25   60(b)(1) motion. See Hiberia Nat’l Bank, 776 F.2d 1277, 1280 (5th Cir. 1985).
26          The second factor – length of delay and its impact on judicial proceedings—weighs
27   generally in Plaintiff’s favor given the early nature of the case and the short time frames between
28   the continued status conference, the OSC hearing, and the Motion hearing.




                                                      -4-
     Case 2:18-ap-01249-WB           Doc 23 Filed 04/01/19 Entered 04/01/19 07:54:14                    Desc
                                      Main Document Page 5 of 6


1           The third factor—the reason for the delay and movant’s reasonable control over it—
2    weighs against granting the requested relief. Plaintiff has not presented any reason for her failure
3    to file the amended complaint she intended to file, appear at the November 13, 2018 status
4    conference, respond to the OSC or appear at the OSC hearing on December 4, 2018. Instead,
5    Plaintiff makes the conflicting statements that she neglected to appear at the OSC hearing and
6    she did not have notice of the hearing. Both cannot be true. Further, Plaintiff does not address
7    why she failed to appear at the November 13 hearing or file an amended complaint. At the
8    October 9, 2018 status conference, the Court informed Plaintiff of the deadline to file an
9    amended complaint and of the continued hearing date. The Court issued an order the following
10   day which was served on Plaintiff with the same information. The OSC was likewise served on
11   Plaintiff at her address of record. The Court finds not credible Plaintiff’s statement that she did
12   not receive notice of the OSC hearing. Further, she failed to appear at the November 13 status
13   conference to prosecute her case, or even to request more time if she required it. Thus, the Court
14   finds the reason for the delay inadequate.
15          The fourth factor—good faith—is neutral. The evidence submitted indicates that Plaintiff
16   failed to appear at any hearing after the initial status conference and failed to respond to the
17   Court’s order to show cause. While the evidence may not demonstrate Plaintiff timely prosecuted
18   her case, the evidence also does not demonstrate bad faith. The Ninth Circuit has found a party’s
19   errors to be in good faith when they result “from negligence and carelessness, not from
20   deviousness or willfulness.” Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1225 (9th Cir. 2000).
21   The evidence here shows that Plaintiff’s errors resulted from both a degree of carelessness and a
22   degree of willfulness. Thus, this factor is neutral.
23          After weighing the Pioneer factors, there being no prejudice to Debtors, the delay was
24   short and there was no bad faith, the Court finds that the totality of the factors tip in favor of
25   Plaintiff. Plaintiff has established her burden that her failure to appear at the OSC hearing and
26   respond to the OSC was the result of excusable neglect.
27
28




                                                       -5-
     Case 2:18-ap-01249-WB         Doc 23 Filed 04/01/19 Entered 04/01/19 07:54:14                Desc
                                    Main Document Page 6 of 6


1                                            CONCLUSION
2           Because the equities in this case weigh in favor of Plaintiff, the Rule 60(b)(1) motion is
3    granted. This Order constitutes the Court’s findings of fact and conclusions of law.
4                                                   ###
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: April 1, 2019

26
27
28




                                                    -6-
